UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7450


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY RAYFORD PRIVETTE, JR., a/k/a H. R. Privette, a/k/a Ray
Picard,   d/b/a  Carolina   Furniture,   Incorporated, d/b/a
carolinafurniture.com, d/b/a Henry Ray Furniture Export,
Incorporated, d/b/a Carolina Furniture Factory Direct from
High    Point,  NC,   Incorporated,    d/b/a   Miller  Burns
International Home Furnishings, Ltd.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (7:07-cr-00133-BO-1; 7:11-cv-00145-BO)


Submitted:   December 20, 2012            Decided:   January 14, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Rayford Privette, Jr., Appellant Pro Se.       Jennifer P. May-
Parker,   Assistant  United  States   Attorney,       Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry       Rayford    Privette,          Jr.,    seeks    to    appeal     the

district court’s orders denying relief on his 28 U.S.C.A. § 2255

(West     Supp.        2012)     motion           and     denying      his     motion      for

reconsideration.            The orders are not appealable unless a circuit

justice      or   judge      issues    a    certificate         of    appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El       v.    Cockrell,      537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Privette has not made the requisite showing.                              Accordingly,

we    deny     the    motion    for     a    certificate         of    appealability       and

dismiss the appeal.            We dispense with oral argument because the

facts    and      legal     contentions          are    adequately     presented      in   the

                                                 2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3